COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-17-00306-CV


CITY OF FOREST HILL, TEXAS                                        APPELLANTS
AND BRIGETTE MATHIS

                                          V.

MICHIELLE BENSON, IN HER                                            APPELLEE
OFFICIAL CAPACITY AND
INDIVIDUALLY
                                      ------------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 153-290222-17

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellants’ Motion to Dismiss,” which is not

opposed. It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: September 28, 2017

      1
       See Tex. R. App. P. 47.4.